02%-iS
  Bublic                                                               1201 Franklin Street, 13th Floor
                                                                       Houston, Texas 77002
      Tjefender                   ^
                                                                       713.368.0016
                                                                       713.368.9278 eFax



   Harris County, Texas




August 11,2014                                                                        RECEIVED \H
Ronnie Anthony Bryant                                                            COURT OF CRIMINAL APPEALS
TDCJ # 01310399
Willacy County State Jail                                                                 JUN 29 2015
1695 South Buffalo Drive
Raymondville, TX 78580
                                                                                      Abel Acosta,Clerk
Re:     Ronnie Bryant v. State ofTexas, cause number 1338550

Dear Ronnie:


        I was surprised when I received your recent letter asking for an update on your appeal. After
reviewing the records in your case, I discovered to my surprise that I made the mistake of failing to send you
a copy of the opinion in your case which was issued in December of 2013. I have enclosed a copy of the
opinion with this letter.

        Let me first apologize for failing to send you a copyoftheopinion in your case. I have handled a lot
of appeals and this is the first time TrTaye made a mistake in this regard, I cahToffer°any explanation as to
how this happened, other than to say that it was an oversight on my part because 1was under tl^irnprretsiorT
u^tTnadalready^sent you a copy. However, a review ofrrryTle^6Tr8sTmHcates that you were not sent a^opyT"-
       After a conviction is affirmed on appeal, as is the situation in your case, there is the option to file
something known as a Petition for Discretionary Review, also known as a PDR. A PDR is an instrument
where you ask the Court of Criminal Appeals, the highest criminal court in Texas, to hear your case on appeal
and must be filed withiji^O days of t.he_opiniori ofthe Court of Appeals. The Court of Criminal Appeals
doesn't have to hear your case because they get to pick and choose the cases that they hear. A PDR is the
instrument you use to ask them to hear your case. If the Court of Criminal Appeals grants your PDR, then
you have to try to win your case in the same way as you would before the Court of Appeals. The Court of
Criminal Appeals only grants about 10% of the PDRs that are submitted to it. Typically, they only grant
PDRs on cases that involve complicated legal questions or the interpretations of new laws.

       Here is a more detailed explanation about PDRs that is contained in the intro letter we sent to you
when you first indicated you wished to appeal your conviction: